IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-41057
                        Conference Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

RICARDO GONZALEZ, also known as Juan Jorge De Hoyos,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. M-00-CR-448-01
                       --------------------
                         October 30, 2002

Before DeMOSS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Ricardo Gonzalez appeals his conviction and sentence after

his guilty-plea conviction for possession of a firearm by a

felon, in violation of 18 U.S.C. §§ 921(g)(1) and 924(a)(2).

Gonzalez’s challenges to his conviction are based on the

constitutionality of § 922(g) and the sufficiency of the factual

basis for the plea.   Gonzalez concedes that these arguments are

foreclosed and that they are being raised to preserve them for

possible Supreme Court review.   Gonzalez’s arguments challenging

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-41057
                                -2-

his conviction are indeed foreclosed.     See United States

v. Daugherty, 264 F.3d 513, 518 (5th Cir. 2001), cert. denied,

122 S. Ct. 1113 (2002); United States v. Kuban, 94 F.3d 971, 973

(5th Cir. 1996); and United States v. Rawls, 85 F.3d 240, 242-43

(5th Cir. 1996).   Accordingly, Gonzalez’s conviction and sentence

are AFFIRMED.